Citation Nr: 1511348	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran had several periods of service with the Army National Guard, to include active duty for training (ACDUTRA) from November 4, 1967 to March 18, 1968.  As he was awarded service connection for disabilities, including PTSD and residuals of a right rib fracture, due to an injury that occurred during this period of ACDUTRA, it is determined to be active military service.  See 38 U.S.C.A. § 101(24)(b); 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see Donellan v. Shinseki, 24 Vet. App. 167, 174 (2010).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington and Albuquerque, New Mexico, which denied, in pertinent part, entitlement to service connection for residuals of a back injury.  

In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video teleconference.  A transcript of the hearing has been associated with the record.

In November 2011, July 2013, and July 2014, the Board remanded the issue for further development of the evidence.


FINDING OF FACT

A low back disability did not have its onset during active service and is not related to any incident of service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

Prior to the initial adjudication of the claim in the March 2007 rating decision, the Veteran was provided notice in compliance with  the VCAA in December 2006.  Additional VCAA letters were sent in November 2010 and in November 2011.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  He also received notice pertaining to the disability rating and effective date elements of his claim with subsequent re-adjudication of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the duty to assist, the Veteran was afforded a VA examination in July 2014.  The examination and opinion were thorough in nature and adequate for the purposes of deciding this claim.  The report reflects that the examiner reviewed his past medical history, recorded the Veteran's current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis and opinion consistent with the evidence of record, supported by rationale. 

Further, the July 2014 VA examination and subsequent development substantially complied with the Board's prior remands.  In fact, the Veteran's representative stated that the RO/AMC accomplished all tasks assigned by the Board in accordance with remand instructions. (See December 2014 Appellate Brief).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of his claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

At the September 2011 hearing before the Board, the Veteran had an opportunity to provide testimony in support of his claim facilitated by questioning from the Veterans Law Judge and his representative.  There is no indication that outstanding evidence exists that might support the claim.  Thus, in light of the Veteran's testimony at the hearing, in addition to the subsequent remands and development of the claim, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error with regard to the hearing officer's duties under C.F.R. § 3.103(c)(2) (2014).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding, in pertinent part, that the rule of prejudicial error applies in assessing any deficiency with respect to the hearing officer's duties under section 3.103(c)).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment (STRs) and personnel records (SPRs) from his periods of ACDUTRA, VA outpatient treatment reports, VA examination and statements and testimony from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.

There is no further assistance that would substantiate the claim for service connection for a low back disorder analyzed in the decision below.


II.  Service Connection

Service connection means that a Veteran has a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., 'nexus' between the current disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)

For the VA-defined chronic diseases listed in 38 C.F.R. § 3.309(a), including osteoarthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service-no matter how remote-will be entitled to service connection without having to satisfy the medical nexus requirement, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

There additionally is a presumption of service connection for VA-defined chronic diseases, which, as explained, include osteoarthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of the Veteran's separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary, however.  38 C.F.R. § 3.307(d).

The Board has reviewed the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he suffers from back pain due to injuries sustained in assaults perpetrated by his drill sergeant during basic training at Ft. Bliss in 1967 (i.e., during his active service from November 4, 1967 to March 18, 1968).  Specifically, he asserts that his drill sergeant kicked him in the back which caused him to fall onto a pipe in a foxhole.  He testified that he was treated for the resulting injuries at the William Beaumont Hospital in Fort Bliss, Texas, and that has suffered from symptoms of back pain continuously since leaving active service.  

The record shows that the Veteran was treated at the William Beaumont Army Medical Center (then known as the William Beaumont General Hospital) for an upper respiratory infection from February 7 through February 10, 1968.  Extensive efforts to seek additional records from that facility have been unsuccessful.  The service treatment records do not contain any evidence of a back injury.  In a February 1968 report of medical history, the Veteran did not mention any in-service injuries that allegedly caused the claimed back disability and did not note any disabilities associated with his back.  Overall, he reported that he was in "good health" with no recurrent back pain.  His February 1968 medical examination was within normal limits for his spine.  Subsequent reenlistment medical reports dated in July 1981 and August 1987 also revealed that the Veteran reported a negative history of recurrent back pain, with normal clinical evaluation of the spine.

Post-service records from New Mexico Chiropractic Center, dated from 2006 to 2008, show that the Veteran sought treatment for lower back pain.  VA treatment records dated as early as 2008 also reflect complaints and/or treatment of low back pain.  

The Veteran was afforded a VA examination in July 2014.  The examiner diagnosed intervertebral disc syndrome, lumbago with radiculopathy.  The examiner also noted the Veteran's history of being kicked in the back during service.  The examiner stated that the Veteran's physical examination and radiographic imaging was consistent with a chronic low back condition, but that the mode of injury as noted in his history was not consistent with his examination and/or radiographic findings.  He further stated that the Veteran's STRs were indicative of a "normal" physical examination after the alleged back injury.  He stated that it was his professional medical opinion that the Veterans' low back examination and radiographic findings reflect normal aging process.  He concluded that it was less likely than not (less than 50/50 probability) that the Veteran's current low back condition was incurred in the manner/mode described in his history.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.  The Veteran has been diagnosed with intervertebral disc syndrome, lumbago with radiculopathy in July 2014.  Accordingly, as there is a current low back disability.  He also suffered an injury during service when he was kicked in the back and fell onto a pipe in a foxhole.  

As set forth above, a VA opinion was obtained to address the issue of whether the Veteran's current low back disorder is related to his in-service injury.  The opinion was provided by a VA physician in July 2014 and is based on a review of the Veteran's treatment records and reported history.  The physician acknowledged the Veteran's in-service back injury, but concluded that the current back disorder was less likely than not related to that injury.  In support of the opinion, the physician explained that the Veteran's physical examination and radiographic imaging were not consistent with his reported mode of injury, but rather were reflective of the normal aging process.  He noted that the service treatment records were indicative of a normal physical examination after the alleged back injury, and concluded that the Veteran's intervertebral disc syndrome, lumbago with radiculopathy, was not incurred in the manner/mode described in his history.

The July 2014 VA opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history, and is supported by a thorough explanation.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of a medical opinion based on its detail and persuasiveness, and the clinician's access to a veteran's medical records).  Therefore, it carries great weight in the Board's determination.  See Caluza, 7 Vet. App. at 506.  

Accordingly, the probative evidence shows that the Veteran's  intervertebral disc syndrome, lumbago with radiculopathy, is not related to his in-service back injury. The Board accords more weight to the findings of the July 2014 VA medical professional on this issue than to the Veteran's statements, as he is a layperson in the field of medicine and thus does not have the expertise to determine whether his intervertebral disc syndrome was caused by the type of injury he described, as this is a medical determination that is too complex to be made based on lay observation alone.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence'); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)( observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are 'medical in nature'); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Again, the VA examiner considered the in-service injury as described by the Veteran, as well as the current clinical findings and radiographic imaging, and determined the mode of injury was not consistent with the current examination and/or radiographic findings.  Rather, he determined that the present low back examination and radiographic findings reflected the normal aging process.  

The Veteran does not argue, and there is no evidence suggesting, that his back disorder is otherwise related to any incident of service. The post-service treatment records show initial complaints and treatment in 2006.  Thus, over 37 years elapsed between the Veteran's period of active service, which ended in March 1968, and the initial findings of a low back disorder.  This long period of time weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service in terms of whether a condition was incurred therein).

Because the Veteran's low back disorder did not manifest during service or until many years after separation, service connection may not be established based on a chronicity in service or a continuity of symptoms after service, or on a presumptive basis for a chronic disease that manifests to a compensable degree within one year of separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

In sum, the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Consequently, the benefit-of-the-doubt rule 
does not apply, and service connection is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder is denied.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


